Exhibit 10.5
BOTTOMLINE TECHNOLOGIES (de), INC.
 
Stock Option Agreement
Granted Under 2009 Stock Incentive Plan
 
1. Grant of Option.
 
This agreement evidences the grant by Bottomline Technologies (de), Inc., a
Delaware corporation (the “Company”), on [____________] (the “Grant Date”) to
[____________], an employee of the Company (the “Participant”), of an option to
purchase, in whole or in part, on the terms provided herein and in the Company’s
2009 Stock Incentive Plan (the “Plan”), a total of [____________] shares (the
“Shares”) of common stock, $.001 par value per share, of the Company (“Common
Stock”) at $[____________] per share.  Unless earlier terminated, this option
shall expire on [____________] (the “Final Exercise Date”).
 
It is intended that the option evidenced by this agreement (or a portion
thereof, as identified in the accompanying “Notice of Grant of Stock Option
Agreement”) shall be a(n) [Incentive Stock Option or Non-Qualified Stock Option]
as defined in Section 422 of the Internal Revenue Code of 1986, as amended and
any regulations promulgated thereunder (the “Code”).  Except as otherwise
indicated by the context, the term “Participant”, as used in this option, shall
be deemed to include any person who acquires the right to exercise this option
validly under its terms.
 
2. Vesting Schedule.
 
This option will become exercisable (“vest”) in installments over a four year
period commencing one year after the date of grant, with 25% becoming vested one
year after the date of grant and an additional 6.25% of the original number of
shares at the end of each successive three-month period following the first
anniversary of the grant date until the fourth anniversary of the grant date.
 
The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.
 
3. Exercise of Option.
 
(a) Form of Exercise.  Each election to exercise this option shall be made using
the enclosed exercise notice or a similar form provided by the Company, which
shall be completed and signed by the Participant, and received by the Company at
its principal office, accompanied by this agreement, and payment in full in the
manner provided in the Plan.  The Participant may purchase less than the number
of shares covered hereby, provided that no partial exercise of this option may
be for any fractional share or for fewer than ten whole shares.
 
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Continuous Relationship with the Company Required.  Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
as defined in Section 424(e) or (f) of the Code (an “Eligible Participant”).
 
(c) Termination of Relationship with the Company.  If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall
terminate three months after such cessation (but in no event after the Final
Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation.
 
(d) Exercise Period Upon Death or Disability.  If the Participant dies or
becomes disabled such that the Participant is qualified for long-term disability
by the Company’s then Long-Term Disability insurance provider prior to the Final
Exercise Date while he or she is an Eligible Participant, this option shall
become exercisable in full on the termination date of the Participant.  There
shall be a period of two years following the date of termination to exercise
this option, provided that this option shall not be exercisable after the Final
Exercise Date.
 
(e) Discharge for Cause.  If the Participant, prior to the Final Exercise Date,
is discharged by the Company for “cause” (as defined below), the right to
exercise this option shall terminate immediately upon the effective date of such
discharge.  “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform, in any material respect, his or her
responsibilities to the Company, including, without limitation, breach of any
non-disclosure or non-competition obligations.
 
4. Withholding.
 
No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.
 
5. Non-transferability of Option.
 
This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
 
6. Disqualifying Disposition.
 
If the Participant disposes of Shares acquired upon exercise of this option
within two years from the Grant Date or one year after such Shares were acquired
pursuant to
 
 
 
2

--------------------------------------------------------------------------------

 
 
exercise of this option, the Participant shall notify the Company in writing of
such disposition.
 
7. Provisions of the Plan.
 
This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.
 
IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.
 

 
BOTTOMLINE TECHNOLOGIES (de), INC.
         
Date:
By:
/s/ Robert A. Eberle      
Robert A. Eberle
     
President & Chief Executive Officer
         


 
 
3

--------------------------------------------------------------------------------

 